









[image4.gif]








CO-CHIEF EXECUTIVE OFFICER AND CO-PRESIDENT


2005 ANNUAL BONUS PLAN



Adopted on February 24, 2005



 

AMERICAN FINANCIAL GROUP, INC.

Co-Chief Executive Officer and Co-President



2005 ANNUAL BONUS PLAN





1.    PURPOSE

      The purpose of the Annual Bonus Plan (the "Plan") is to further the
profitability of American Financial Group, Inc. (the "Company") to the benefit
of the shareholders of the Company by providing incentive to the Plan
participants.

2.    ADMINISTRATION

      Except as otherwise expressly provided herein, the Plan shall be
administered by the Compensation Committee or a successor committee or
subcommittee (the "Committee") of the Board of Directors of the Company (the
"Board") composed solely of two or more "outside directors" as defined pursuant
to Section 162(m) of the Internal Revenue Code. No member of the Committee while
serving as such shall be eligible to be granted a bonus under the Plan. Subject
to the provisions of the Plan (and to the approval of the Board where specified
in the Plan), the Committee shall have exclusive power to determine the
conditions (including performance requirements) to which the payment of the
bonuses may be subject and to certify that performance goals are attained.
Subject to the provisions of the Plan, the Committee shall have the authority to
interpret the Plan and establish, adopt or revise such rules and regulations and
to make all determinations relating to the Plan as it may deem necessary or
advisable for the administration of the Plan. The Committee's interpretation of
the Plan and all of its actions and decisions with respect to the Plan shall be
final, binding and conclusive on all parties.

3.    PLAN TERM AND BONUS YEARS

      The term of the Plan is one year, commencing January 1, 2005, which term
shall be renewed from year to year unless and until the Plan shall be terminated
or suspended as provided in Section 9. As used in the Plan the term "Bonus Year"
shall mean a calendar year.

4.    PARTICIPATION

      Subject to the approval of the Committee, each of the Co-Chief Executive
Officers and Co-Presidents shall participate in the Plan (the "Participants").

5.    ESTABLISHMENT OF INDIVIDUAL BONUS TARGETS AND PERFORMANCE CRITERIA

      The Committee shall approve the individual target amount of bonus (the
"Bonus Target") that may be awarded to each Participant. In no event shall the
establishment of any Participant's Bonus Target give a Participant any right to
be paid all or any part of such amount unless and until a bonus is actually
awarded pursuant to Section 6.

      The Committee shall establish the performance criteria, both subjective
and objective, (the "Performance Criteria") that will apply to the determination
of the bonus of each of the Co-Chief Executive Officers and Co-Presidents for
that Bonus Year and recommend that the Board adopt such action. The Bonus
Targets and Performance Criteria set forth on Schedules I and II have been
recommended by the Committee and approved by the Board.

6.    DETERMINATION OF BONUSES AND TIME OF PAYMENT

      As soon as practicable after the end of 2005, the Committee shall
determine whether or not the performance criteria of each of the Co-Chief
Executive Officers and Co-Presidents has been attained and shall determine the
amount of the bonus, if any, to be awarded to each Participant for 2005
according to the terms of this Plan. Such bonus determinations shall be based on
achievement of the Performance Criteria for 2005.

      Once the bonus is so determined for each of the Co-Chief Executive
Officers and Co-Presidents, it shall be paid one hundred percent in cash.

7.    TERMINATION OF EMPLOYMENT

       If a Participant's employment with the Company or a subsidiary, as the
case may be, is terminated for any reason other than discharge for cause, he may
be entitled to such bonus, if any, as the Committee, in its sole discretion, may
determine.

       In the event of a Participant's discharge for cause from the employ of
the Company or a Subsidiary, as the case may be, he shall not be entitled to any
amount of bonus unless the Committee, in its sole discretion, determines
otherwise.

8.    MISCELLANEOUS

 

A.

Government and Other Regulations

. The obligation of the Company to make payment of bonuses shall be subject to
all applicable laws, rules and regulations and to such approvals by governmental
agencies as may be required.        

B.

Tax Withholding

. The Company or a Subsidiary, as appropriate, shall have the right to deduct
from all bonuses paid in cash any federal, state or local taxes required by law
to be withheld with respect to such cash payments.        

C.

Claim to Bonuses and Employment Rights

. Neither this Plan nor any action taken hereunder shall be construed as giving
any Participant any right to be retained in the employ of the Company or a
Subsidiary.        

D.

Beneficiaries

. Any bonuses awarded under this Plan to a Participant who dies prior to payment
shall be paid to the beneficiary designated by the Participant on a form filed
with the Company. If no such beneficiary has been designated or survives the
Participant, payment shall be made to the Participant's legal representative. A
beneficiary designation may be changed or revoked by a Participant at any time
provided the change or revocation is filed with the Company.        

E.

Nontransferability

. A person's rights and interests under the Plan may not be assigned, pledged or
transferred except, in the event of a Participant's death, to his designated
beneficiary as provided in the Plan or, in the absence of such designation, by
will or the laws of descent and distribution.        

F.

Indemnification

. Each person who is or shall have been a member of the Committee or of the
Board shall be indemnified and held harmless by the Company (to the extent
permitted by the Articles of Incorporation and Code of Regulations of the
Company and applicable law) against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by him in connection
with or resulting from any claim, action, suit or proceeding to which he may be
a party or in which they may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him in settlement thereof, with the Company's approval, or paid by him, in
satisfaction of judgment in any such action, suit or proceeding against him. He
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such person may be entitled under the Company's
Articles of Incorporation or Code of Regulations, as a matter of law or
otherwise or of any power that the Company may have to indemnify him or hold him
harmless.        

G.

Reliance on Reports

. Each member of the Committee and each member of the Board shall be fully
justified in relying or acting in good faith upon any report made by the
independent certified public accountants of the Company or of its Subsidiaries
or upon any other information furnished in connection with the Plan by any
officer or director of the Company or any of its Subsidiaries. In no event shall
any person who is or shall have been a member of the Committee or of the Board
be liable for any determination made or other action taken or any omission to
act in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.  
     

H.

Expenses

. The expenses of administering the Plan shall be borne by the Company and its
Subsidiaries in such proportions as shall be agreed upon by them from time to
time.        

I.

Pronouns

. Masculine pronouns and other words of masculine gender shall refer to both men
and women.        

J.

Titles and Headings

. The titles and headings of the sections in the Plan are for convenience of
reference only, and, in the event of any conflict between any such title or
heading and the text of the Plan, such text shall control.

9.    AMENDMENT AND TERMINATION

      The Board may at any time terminate the Plan. The Board may at any time,
or from time to time, amend or suspend and, if suspended, reinstate the Plan in
whole or in part. Notwithstanding the foregoing, the Plan shall continue in
effect to the extent necessary to settle all matters relating to the payment of
bonuses awarded prior to any such termination or suspension.



 

 

 

 

 





Schedule I





Co-Chief Executive Officer and Co-President

Annual Bonus Plan

for 2005

Participants and

Bonus Targets








       Name     



          Position          


Total
Bonus Target


EPS
Component

Company
Performance
Component

         

Carl H. Lindner III

Co-CEO & Co-President

$1,100,000

50%

50%

         

S. Craig Lindner

Co-CEO & Co-President

$1,100,000

50%

50%



 

 

 

 

 

 

 

 

Schedule II



Co-Chief Executive Officer and Co-President
Annual Bonus Plan
2005 Performance Criteria for Participants


The overall bonus for 2005 for each Participant will be the sum of such
Participant's bonuses for the following two Performance Criteria components:

 

Weighting of Dollar Amount of Bonus Target

 

(Assuming Schedule I indicates $1,100,000 Bonus Target)

   

Earnings Per Share ("EPS")  - 50%

                $ 550,000

Company Performance    - 50%

                $ 550,000

 

                $1,100,000

A.    EPS Component.

 

Each participant's bonus will range from 0% to 175% of the dollar amount of the
Bonus Target allocated to the EPS Component, based on the following levels of
reported earnings per common share from insurance operations ("Operating EPS"
defined below) achieved by the Company and its consolidated subsidiaries for
2005:






          Operating EPS

Percentage of Bonus Target to be paid

          for EPS Component              





            $3.00 or less

                     0

            $3.30

                  100%

            $3.60 or more

                  175%

   



 

If the Operating EPS is greater than $3.00 and less than $3.30, or if the
Operating EPS is greater than $3.30 and less than $3.60, the bonus will be
determined by straight-line interpolation.

     

The Operating EPS to be considered is diluted EPS from the Company's insurance
operations and not including investee results, realized gains and losses in the
investment portfolio and unusual or non-recurring items; non-recurring items
shall include any change taken as a result of a previously announced
re-examination of asbestos, environmental and other mass tort liabilities.
Additionally, the Committee shall have the power and authority, in its
discretion, to adjust reported Operating EPS upward or downward for purposes of
the Plan to the extent the Committee deems equitable.



B.    Company Performance Component



 

Each participant's bonus allocated to the Company Performance Component will
range from $0 up to $962,500 (175% of the dollar amount of the Bonus Target
allocated to the Company Performance Component) and will be determined by the
Compensation Committee, based on the Compensation Committee's subjective rating
of the Company's relative overall performance for 2005. Such rating shall
include a consideration of all factors deemed relevant, including financial,
non-financial and strategic factors.

     

When determining the Company's performance for 2005, the Committee intends to
take into consideration the factors it believes are relevant to such
performance. For 2005, it may be appropriate to consider factors including, but
not limited to:



a.   

Financial measurements such as return on equity, per share price of common stock
relative to prior periods and comparable companies as well as financial markets,
status of credit ratings on outstanding debt and claims paying ability of the
Company's subsidiaries, status of the Company's debt-to-capital ratio, the
combined ratios of the Company's insurance subsidiaries, and investment
portfolio performance including realized gains and losses; and



b.   

Other operational, qualitative measurements relating to the development and
implementation of strategic initiatives, responses to unexpected developments,
the development of management personnel, the results of a previously announced
re-examination of asbestos, environmental and other tort liabilities, and the
impact of any extraordinary transactions involving or affecting the Company and
its subsidiaries.



 

      The Committee intends to review these factors periodically during 2005
with the Co-CEOs and Co-Presidents in connection with the discussion of
management's progress in addressing corporate plans, results, and opportunities
in the context of new economic and business developments.